Citation Nr: 0913227	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  06-28 277A	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
left knee disability.

2.  Entitlement to service connection for back disability.

3.  Entitlement to a rating in excess of 20 percent for the 
residuals of a fractured clavicle.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to 
January 1956. 

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania in January and June 2006.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

In March 2009, the Veteran had a video conference with the 
Veterans Law Judge, whose signature appears at the end of 
this decision.  During that hearing, the Veteran raised 
contentions to the effect that an increased rating was 
warranted for his skin disorder.  That claim has not been 
certified to the Board on appeal nor has it otherwise been 
developed for appellate purposes.  Therefore, it is 
referred to the RO for appropriate action.

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for left knee disability, and entitlement to an 
increased rating for residuals of a fractured right 
clavicle are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A back disability, to include arthritis, was first 
manifested many years after service and there is no 
competent evidence of record that it is related thereto.


CONCLUSION OF LAW

A back disability is not the result of disease or injury 
incurred in or aggravated by service, nor may 
osteoarthritis be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 
5107(b) (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist
 
Prior to consideration of the merits of the Veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the Veteran in the development of 
the issue of entitlement to service connection for back 
disability.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
After reviewing the record, the Board finds that VA has met 
that duty.

Following the receipt of his claim, VA notified the Veteran 
of the information and evidence necessary to substantiate 
and complete that claim, including the information and 
evidence to be provided by the Veteran, as well as the 
evidence which VA would attempt to obtain.  VA also 
notified the Veteran of the manner in which it determined 
disability ratings and effective dates were assigned, 
should service connection be granted. 
 
After notice was provided to him, the Veteran was afforded 
a meaningful opportunity to participate in the development 
of his claims.  He was provided the opportunity to present 
pertinent evidence and testimony.  VA received his service 
treatment records, as well as records reflecting his 
treatment and examinations after service.  VA also afforded 
the Veteran two hearings on appeal, one at the RO before a 
Decision Review Officer and one before the undersigned 
Veterans Law Judge.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his 
appeal.  However, he has not identified any outstanding 
evidence which could be used to support his claim.  
Moreover, there is no evidence of any VA error in notifying 
or assisting the Veteran that could result in prejudice to 
him that could otherwise affect the essential fairness of 
the adjudication.  Accordingly, the Board will proceed to 
the merits of the issues of entitlement to service 
connection for back disability.

Analysis

The Veteran argues that he has a back disability, primarily 
as the result of a motor vehicle accident in service.  
Therefore, he maintains that service connection is 
warranted.  However, after carefully considering the claim 
in light of the record and the applicable law, the Board is 
of the opinion that the preponderance of the evidence is 
against that claim.  To that extent, the appeal will be 
denied.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must 
show (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and 
any injury or disease during service.  See Cuevas v. 
Principi, 3 Vet. App. 542 (1992). 

For certain disabilities, such as arthritis, service 
connection may be presumed when such disability is shown to 
a degree of 10 percent or more within one year of the 
Veteran's discharge from service.  38 U.S.C.A. § 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran's service treatment records are negative for 
any complaints or clinical findings of back disability.  
Although he currently complains of low back pain, there is 
no competent evidence of associated pathology until 
December 2006, when X-ray reports from Albert Einstein 
Medical Center showed lumbar degenerative discogenic 
disease, as well as osteoarthritic changes.  Significantly, 
there is no competent evidence that the Veteran's back 
disorder is in any way related to service.  The only 
reports to the contrary come from the Veteran.  As a 
layman, however, he is only qualified to report on matters 
which are capable of lay observation.  He is not qualified 
to render opinions which require medical expertise, such as 
the diagnosis or cause of a particular disability.  
38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Therefore, his opinion, without more, 
cannot be considered competent evidence of current 
disability.  Absent such evidence, service connection is 
not warranted.

In arriving at this decision, the Board has considered the 
doctrine of reasonable doubt.  However, that doctrine is 
only invoked where there is an approximate balance of 
evidence which neither proves nor disproves the claim.  In 
this case, the preponderance of the evidence is against the 
Veteran's claim.  Therefore, the doctrine of reasonable 
doubt is not applicable.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. 
§ 3.102. 


ORDER

Entitlement to service connection for back disability is 
denied.


REMAND

The Veteran also seeks entitlement to service connection 
for left knee disability. A review of the record discloses 
that this is not his first such claim.  

In January 1995, the RO considered the claim of entitlement 
to service connection for left knee disability.  The RO 
found that the Veteran did not have a diagnosis of left 
knee disability and denied the claim as not well grounded. 
The Veteran was notified of that decision, as well as his 
right to appeal to the United States Court of appeals for 
Veterans Claims (Court).  However, he did not file such an 
appeal.  Therefore, the rating decision is final.  
38 U.S.C.A. § 7105 (West 2002).  The Veteran now seeks to 
reopen that claim.

In March 2006, the RO advised the Veteran of the 
information and evidence necessary to substantiate and 
complete his claim of entitlement to service connection for 
left knee disability.  However, it did not inform him of 
the potential impact of the prior final denial.  He was not 
advised of the need to submit new and material evidence in 
order to reopen the claim, nor was he advised of the type 
of evidence that would be considered new and material.  
Thus, the Board must remand the matter for proper notice.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Finally, the Veteran seeks entitlement to a rating in 
excess of 20 percent for his service-connected residuals of 
a fractured right clavicle.  After reviewing the record, 
however, the Board finds that there may be outstanding 
evidence which could support his claim.  Therefore, 
additional development of the record is warranted.

During his March 2009 video conference, the Veteran 
testified that earlier that month, he had received 
treatment recently for the residuals of his fractured right 
clavicle from Gordon Ijelu, M.D.  The most recent treatment 
records from Dr. Ijelu on file date from March 2008.  

In order to ensure due process and to obtain potentially 
relevant evidence, the case is REMANDED for the following 
actions:

1.  The RO is to advise the Veteran of 
the criteria to reopen his claim of 
entitlement to service connection for 
left knee disability.  This includes 
notice that he needs to submit new and 
material evidence in light of the 
January 1995 rating decision, the 
reasons why that rating decision denied 
entitlement to entitlement to service 
connection, and what specific types of 
evidence would be considered new and 
material in this particular claim. 

When the foregoing actions have been 
completed, give the Veteran and his 
representative an opportunity to 
respond. The RO should arrange for any 
further development suggested by the 
response. 

2.  Request that Dr. Ijelu provide 
records reflecting the Veteran's 
treatment since March 2008.  Such 
records should include, but are not 
limited to, daily clinical records, 
hospital discharge summaries, doctors' 
notes, nurses' notes, reports of 
radiographic studies, and prescription 
records.  Also request that the Veteran 
provide any such records he may have in 
his possession.  

Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.  
If the requested records are 
unavailable, notify the appellant and 
her representative in accordance with 
the provisions of 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(e).

3. When the foregoing actions have been 
completed, undertake any other 
indicated development, such as 
scheduling any necessary VA 
examinations.  Then, adjudicate whether 
new and material evidence has been 
received to reopen a claim of 
entitlement to service connection for a 
left knee disability. Also readjudicate 
the issue of entitlement to a rating in 
excess of 20 percent for residuals of a 
fractured clavicle.  

If the benefits sought on appeal are 
not granted to the Veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond.  Thereafter, if 
in order, the case should be returned 
to the Board for further appellate 
action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

While no action is required of the Veteran unless notified 
otherwise, it must be emphasized that has the right to 
submit any additional evidence and/or argument on the 
matters the Board has remanded to the RO. Kutscherousky v. 
West, 12 Vet. App. 369, 372-73 (1999). 

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


